719 S.E.2d 29 (2011)
STATE of North Carolina
v.
Megan Sue OTTO.
No. 523A11-1.
Supreme Court of North Carolina.
December 2, 2011.
William P. Hart, Jr., Assistant Attorney General, for State of North Carolina.
Leslie Robinson, Greenville, for State of North Carolina.
W. Clark Everett, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 1st of December 2011 by State of NC For Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 2nd of December 2011."